            Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 1 of 65




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION



OPTIC153 LLC,

                Plaintiff,                             Civil Action No. 6:20-cv-483

       v.
                                                       JURY TRIAL DEMANDED
COMCAST CORPORATION AND
COMCAST CABLE COMMUNICATIONS,
LLC.

                Defendants.


                        COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Optic153 LLC (“Plaintiff” or “Optic153”) hereby allege as follows against

Comcast Corporation and Comcast Cable Communications, LLC (collectively, “Comcast” or

“Defendants”):

                                  NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

       2.       Plaintiff is a limited liability companies organized under the laws of the State of

Delaware and has a place of business at 356 Greenwood Court, Villanova, PA, 19085.

       3.       Defendant Comcast Corporation is a Pennsylvania corporation with its principal

place of business at 1701 John F. Kennedy Blvd., Philadelphia, Pennsylvania 19103. Comcast

Corporation may be served through its registered agent CT Corporation System, 1999 Bryan




                                                -1-
              Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 2 of 65




Street, Suite 900, Dallas, Texas 75201. On information and belief, Comcast Corporation is

registered to do business in the State of Texas and has been since at least November 30, 2018.

         4.       Defendant Comcast Cable Communications, LLC is a Delaware limited liability

company with a principal place of business at 1701 John F. Kennedy Blvd., Philadelphia,

Pennsylvania 19103. Comcast Cable Communications, LLC may be served through its registered

agent Comcast Capital Corporation, 1201 N. Market Street, Suite 1000, Wilmington, Delaware

19801.

         5.       Comcast conducts business operations within the Western District of Texas in its

Comcast Innovation Center at 6200 Bridge Point Parkway, Austin, Texas 78730. Comcast has

offices in the Western District of Texas where it sells, develops, and/or markets its products

including its Innovation Center in Austin, Texas.

         6.       Comcast operates and/or deploys, or has operated or deployed, either directly or

indirectly, optical communications networks that utilize EDFAs and/or Raman amplifiers to

controllably produce Raman amplification, attenuation and/or lossless transmission in said

networks.

         7.       The optical communications networks operated and/or employed by Comcast

have deployed at least Cisco’s multiservice platforms (e.g., ONS 15454) as well as Fujitsu’s

ROADM systems and devices (e.g., Flashwave 7500) in addition to other components that are

connected to these devices for the purpose of transmitting voice and data traffic.

         8.       The optical communications networks operated and/or employed by Comcast

utilize the functionality of the foregoing systems and devices in a manner designed to facilitate

the transmission and reception of voice and data during the normal operation of such networks.




                                                 -2-
            Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 3 of 65




                                 JURISDICTION AND VENUE

       9.       This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1, et seq.

       10.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       11.      The Court has personal jurisdiction over Comcast at least because Comcast has

continuous business contacts in the State of Texas and in this District. Comcast has engaged in

business activities including transacting business in this District and purposefully directing its

business activities, including the provision of infringing communications networks and services,

in this District, and the sale or offer for sale of services and goods in this District. For example,

Comcast —either directly or through those acting on its behalf—offers infringing

communications networks and services in this District (e.g.,

https://business.comcast.com/local/texas/austin).

       12.      As another example, Comcast—either directly or through those acting on its

behalf—has a R&D center in this District in which infringing communications networks and

services are researched and developed. See, e.g., https://www.facebook.com/pages/Comcast-

Austin-Innovation-Center/256710298326994. For example, Comcast, through each of the

named parties, has a regular and established place of business within this District, including the

Comcast Austin Innovation Center at 6200 Bridge Point Pkwy Austin, Texas 78730. Comcast

also offers enterprise business network products and services to businesses in this District. See,

e.g., https://business.comcast.com/local/texas/austin and

https://business.comcast.com/local/texas/san-antonio.

       13.      Comcast is proper in this district under 28 U.S.C. §§ 1391(b)-(d) and 1400(b).

Defendant Comcast is registered to do business in the State of Texas, has offices in the State of




                                                 -3-
          Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 4 of 65




Texas, has transacted business in the Western District of Texas, and has committed acts of direct

and indirect infringement in the Western District of Texas.

        14.      Venue is proper in this District pursuant to 28 U.S.C. § 1400(b). On information

and belief, Comcast maintains a regular and established place of business in this District,

including by maintaining or controlling R&D centers in this District and by maintaining and

operating optical communications networks in this District, including on mobile, wireless and/or

cell towers and/or other installation sites owned or leased by Comcast. Also, Comcast is

engaged in activities including: transacting business in this district and purposefully directing its

business activities, including the installation, maintenance, and use of infringing communications

networks, services, and other technologies in this District, and the sale or offer for sale of

services and goods to this District to aid, abet, or contribute to the infringement of third parties in

this District.

                                   THE ASSERTED PATENTS

        15.      On September 5, 2000, the USPTO duly and legally issued U.S. Patent No.

6,115,174 (“the ’174 Patent”), entitled “Optical Signal Varying Devices.” A copy of the ’174

Patent is attached hereto as Exhibit 1.

        16.      Optic153 owns all substantial right, title, and interest in the ’174 Patent, and holds

the right to sue and recover damages for infringement thereof, including past infringement.

        17.      On May 22, 2001, the USPTO duly and legally issued U.S. Patent No. 6,236,487

(“the ’487 Patent”), entitled “Optical Communication Control System.” A copy of the ’487

Patent is attached hereto as Exhibit 2.

        18.      Optic153 owns all substantial right, title, and interest in the ’487 Patent, and holds

the right to sue and recover damages for infringement thereof, including past infringement.




                                                  -4-
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 5 of 65




       19.     On Feb. 5, 2002, the USPTO duly and legally issued U.S. Patent No. 6,344,922

(“the ’922 Patent”), entitled “Optical Signal Varying Devices.” A copy of the ’922 Patent is

attached hereto as Exhibit 3.

       20.     Optic153 owns all substantial right, title, and interest in the ’922 Patent, and holds

the right to sue and recover damages for infringement thereof, including past infringement.

       21.     On Mar. 12, 2002, the USPTO duly and legally issued U.S. Patent No. 6,356,383

(“the ’383 Patent”), entitled “Optical Transmission Systems Including Optical Amplifiers

Apparatuses and Methods.” A copy of the ’383 Patent is attached hereto as Exhibit 4.

       22.     Optic153 owns all substantial right, title, and interest in the ’383 Patent, and holds

the right to sue and recover damages for infringement thereof, including past infringement.

       23.     On Jul. 1, 2003, the USPTO duly and legally issued U.S. Patent No. 6,587,261

(“the ’261 Patent”), entitled “Optical Transmission Systems Including Optical Amplifiers

Apparatuses and Methods of Use Therein.” A copy of the ’261 Patent is attached hereto as

Exhibit 5.

       24.     Optic153 owns all substantial right, title, and interest in the ’261 Patent, and holds

the right to sue and recover damages for infringement thereof, including past infringement.

       25.     On Aug. 3, 2004, the USPTO duly and legally issued U.S. Patent No. 6,771,413

(“the ’413 Patent”), entitled “Optical Transmission Systems Including Optical Amplifiers,

Apparatuses and Methods.” A copy of the ’413 Patent is attached hereto as Exhibit 6.

       26.     Optic153 owns all substantial right, title, and interest in the ’413 Patent, and holds

the right to sue and recover damages for infringement thereof, including past infringement.

              COUNT I - INFRINGEMENT OF U.S. PATENT NO. 6,115,174




                                                -5-
            Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 6 of 65




          27.   Plaintiff incorporates and realleges the preceding paragraphs as if fully set forth

herein.

          28.   The ’174 Patent is directed to systems and methods for controlling signal

variation in an optical fiber, as described and claimed in the ’174 Patent.

          29.   Comcast directly infringed at least Claim 19 of the ’174 Patent, in this judicial

District and elsewhere in the United States, pursuant to 35 U.S.C. § 271(a), literally or under the

doctrine of equivalents, by, among other things, by making, using, selling, offering to sell, and/or

importing in or into the United States, without authority: products, devices, systems, and/or

components of systems that provide pump energy in a plurality of pump wavelengths to

controllably produce Raman transmission in an optical fiber (“’174 Accused Instrumentalities”).

The ’174 Accused Instrumentalities include, for example and without limitation, Comcast’s

optical communications networks and systems (e.g., Comcast Xfinity, mesh/DWDM networks,

and nationwide fiber-optic networks; see, e.g., https://business.comcast.com/about-us/our-

network) that employ Raman amplification or Raman amplifiers and/or systems, including

Raman optical amplifiers (e.g., Cisco Systems’s (“Cisco”) OPT-RAMP-C, OPT-RAMP-CE, and

EDRA-x-xx and Fujitsu Ltd.’s (“Fujitsu”) Raman Amplifier), counter-propagating and co-

propagating (e.g., Cisco’s 15454-M-RAMAN-CTP/RAMAN-CTP card and 15454-M-RAMAN-

COP/RAMAN-COP card) Raman units, and Raman platforms and systems (e.g., Cisco’s

ONS15454 multiservice platforms and Fujitsu’s 1Finity platforms including Flashwave 7500),

and/or other telecommunications networks and systems that deploy or have deployed such

platforms or components.

          30.   By way of example, the representative instrumentality, Comcast’s mesh/DWDM

networks, has deployed at least Cisco’s ONS 15454 Multiservice platforms in as early as 2008.




                                                -6-
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 7 of 65




See, e.g., “DWDM technology for NGN SP infrastructure” (“DWDM Technology”) at 1,

available at

https://www.cisco.com/c/dam/global/mk_mk/assets/expo_2008/pdf/DWDMforSP.pdf (“First

demo with Comcast in June 2008”) (last visited Apr. 1, 2020). An image of the representative

instrumentality, ONS 15454 multiservice transport platform, is shown below:




See “Cisco ONS 15454 Series Multiservice Transport Platforms,” available at

https://www.cisco.com/c/en/us/products/optical-networking/ons-15454-series-multiservice-

transport-platforms/index.html (last visited Apr. 1, 2020). The ONS 15454 Series Multiservice

Transport Platforms includes Raman amplifiers such as, without limitations, OPT-RAMP-C,

OPT-RAMP-CE, and EDRA. An image of the OPT-RAMP-C is shown below:




                                             -7-
           Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 8 of 65




See “Raman C-Band Optical Amplifier for the Cisco ONS 15454 Multiservice Transport

Platform” (“Raman C-Band Datasheet”) at 1, available at

https://www.cisco.com/c/en/us/products/collateral/optical-networking/ons-15454-series-

multiservice-provisioning-platforms/data_sheet_c78-500925.html (last visited Apr. 1, 2020).

         31.   As another example, Comcast’s mesh/DWDM networks, has deployed Fujitsu’s

Flashwave 7500 since as early as 2008. See, e.g., “Fujitsu Adds Mid-Range ROADM” (“Fujitsu

Adds Mid-Range ROADM”) at 1, available at https://www.multichannel.com/news/fujitsu-

adds-mid-range-roadm-154373 (last visited Apr. 1, 2020) (“Its flagship Flashwave 7500 system

has been deployed in 220 nodes across five MSOs, including Comcast Corp. … largely to handle

VOD traffic”). An image of the representative instrumentality, Flashwave 7500, is shown

below:




See “Flashwave 7500 Multifunction ROADM/DWDM Platform” (“Flashwave 7500

Multifunction ROADM/DWDM Platform”) at 1, available at




                                             -8-
          Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 9 of 65




https://www.fujitsu.com/us/Images/flashwave7500.pdf (last visited Apr. 1, 2020). The

Flashwave 7500 employs EDFA and Raman amplifiers. See “Response to State of Utah Data

Communications Products & Services Solicitation JP14001” (“Fujitsu’s Response to State of

Utah”) at 659, available at https://s3-us-west-2.amazonaws.com/wsca-

uploads/1420829097_Fujitsu%20Network%20Communications%20Proposal.pdf (last visited

Apr. 1, 2020) (“Raman Amplifiers • Raman Amplifiers Unit Interconnections • Dispersion

Compensations • Shelf Hierarchy - HUB Node - ETSI Add/Drop Node Equipment - ETSI HUB

Node Equipment with Raman Amplifiers.”); see also “Flashwave 7500 Small Systems,”

(“Flashwave 7500 Small Systems Data Sheet”) at 1 available at

https://www.fujitsu.com/downloads/TEL/fnc/datasheets/flashwave7500s.pdf (last visited Apr. 1,

2020) (“Optical Span Lengths • Point-to-point Up to 20 km • Point-to-point with EDFA Up to

100 km”).

       32.     More specifically, the ’174 Accused Instrumentalities, including the

representative instrumentality, Comcast’s mesh/DWDM networks, perform a method of

controlling signal variation in an optical fiber comprising providing an optical fiber (e.g., optical

fiber(s) connected between optical nodes, optical terminal units, and optical network units)

configured to produce concentrated Raman gain in a signal wavelength range. See, e.g.,

“Cisco ONS 15454 DWDM Network Configuration Guide, Release 10.x.x, Chapter: Network

Reference” (“Network Reference”) at 1, at Fig. 30 available at

https://www.cisco.com/c/en/us/td/docs/optical/15000r10_0/dwdm/network_config/guide/b_ons_

network_configuration/b_ons_network_configuration_chapter_010110.html (last visited Apr. 1,

2020) (annotated):




                                                -9-
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 10 of 65




See also “Flashwave 7500 ROADM” (“Flashwave 7500 ROADM”) at 11, available at

https://www.fujitsu.com/downloads/TEL/fnc/downloads/fw7500_roadm_030305.pdf (last visited

Apr. 1, 2020) (showing each VSO (video serving office) and VHO (video hub office) connected

via optical transmission fibers, which are connected to the fibers that produce Raman

amplification):




See also Flashwave 7500 Multifunction ROADM/DWDM Platform at 5 (showing each

hub/ROADM being connected via optical fibers):


                                             - 10 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 11 of 65




       33.     Also, the ’174 Accused Instrumentalities, including the representative

instrumentality, Comcast’s mesh/DWDM network, couple a pump source (e.g., two pump lasers)

to the fiber to provide pump energy in a plurality of pump wavelengths (e.g., 1425 nm and 1452

nm) having sufficient pump energy to produce Raman gain and a signal variation profile in the

signal wavelength range (e.g., 1529.0 nm to 1562.5 nm) and to controllably produce

amplification, attenuation and lossless transmission in the optical fiber. See, e.g., “Cisco ONS

15454 DWDM Network Configuration Guide, Release 10.x.x, Chapter: Node Reference”

(“Node Reference”) at 1, available at

https://www.cisco.com/c/en/us/td/docs/optical/15000r9_6/dwdm/configuration/guide/454d96_co

nfiguration/454d96_noderef.html (last visited Apr. 1, 2020) (“The Raman pump is equipped with

two different Raman pumps transmitting powers (P1 and P2) at two different wavelengths

Lambda1 and Lambda2. During installation, the two pumps alternatively turn ON and OFF at



                                              - 11 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 12 of 65




two different power values. Lambda1 and Lambda2 signals are used as probes at the end of

spans to measure Raman gain efficiency of the two Raman pumps separately.”); see also Raman

C-Band Datasheet at 1 (“The OPT-RAMP-C features an embedded low-noise EDFA gain block

for C-band optical amplification and optimized system performances with Raman amplification.

The Raman pumps embedded in the unit use on the latest laser technology, enabling up to 500

milliwatts (mW) of power combining just two pump lasers, thus obtaining very high efficiency

and low power consumption (Figure 2). … A dedicated software application has been

incorporated in Cisco Transport Controller to allow a fully automatic and simple configuration

and tuning of the optical Raman amplifiers along a DWDM link. This software application,

called Raman Tuning Wizard, can take advantage of tunable Transponder or Muxponder units to

evaluate the physical characteristics of the span’s fiber, determine the optimal mix of Raman

pump wavelengths, and define the contribution of Raman versus EDFA for the overall optical

amplification of the unit.”); see also id. at Fig. 2:




                                                 - 12 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 13 of 65




       34.      Also, on information and belief, Comcast’s deployment of Fujitsu’s 1Finity

platforms in its mesh/DWDM network, such as, without limitations, the Flashwave 7500,

includes the deployment and use of Fujitsu’s Raman amplifiers, which include coupling a pump

source to the fiber to provide pump energy in a plurality of pump wavelengths (e.g., 1.43 µm –

1.50 µm) to produce Raman gain and a signal variation profile in the signal wavelength range

and to controllably produce amplification, attenuation and lossless transmission in the optical

fiber (the Flashwave 7500 in order to achieve a span loss of 0.19db/km). See, e.g., Flashwave

7500 Multifunction ROADM/DWDM Platform at 1; see also “Optical Transport

Systems/Networks and Control by Generalized Multi-Protocol Label Switching (GMPLS)”

(“Optical Transport Systems/Networks”) at 721, available at

http://www.apnoms.org/2005/tutorial/Tutorial%202.pdf (last visited Apr. 1, 2020):




See also id. at 722 (showing a signal variation profile produced a plurality of pump

wavelengths):




                                              - 13 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 14 of 65




       35.     Further, the ’174 Accused Instrumentalities, including the representative

instrumentality, Comcast’s mesh/DWDM networks, control the pump energy provided in at least

one of said pump wavelengths to vary the signal variation profile (e.g., from 8.5dB to 13.5dB)

over the signal wavelength range (e.g., 1529.0 nm to 1562.5 nm) in the optical fiber and produce

amplification, attenuation and lossless transmission in the optical fiber. See, e.g., Network

Reference at 1 (“After the GEDFA is set, APC regulates the power on the VOA (DC-TX port)

of the OPT-RAMP-C or OPT-RAMP-CE card to match the target Power (COM-TX port) value,

and accounts for the actual DCU loss. … The APC adjusts the VOA attenuation of the OPT-

RAMP-C or OPT-RAMP-CE card if the Total Power (LINE-TX port) does not match the

expected value that is equal to the maximum power multiplied by the number of active channels.

The VOA attenuation value on the OPT-RAMP-C or OPT-RAMP-CE cards is set to 15 dB. This

value ensures that the system turns up in any circumstance.”); see also Raman C-Band

Datasheet at 1 (“The OPT-RAMP-C also provides an embedded fast Gain Control for transient

suppression to respond quickly to network changes without impairments and degradation of

existing wavelengths. In addition to this, the unit features an embedded Gain Flattening Filter


                                              - 14 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 15 of 65




(GFF) for the compensation of the ripple generated by the cascaded Raman and EDFA stages.

The amplifier integrates a software-controllable variable optical attenuator (VOA) to provide

gain tilt control capabilities and to optimize and control the per-channel power at the input of the

mid-access loss for dispersion compensation units (DCUs). … A dedicated software application

has been incorporated in Cisco Transport Controller to allow a fully automatic and simple

configuration and tuning of the optical Raman amplifiers along a DWDM link. This software

application, called Raman Tuning Wizard, can take advantage of tunable Transponder or

Muxponder units to evaluate the physical characteristics of the span’s fiber, determine the

optimal mix of Raman pump wavelengths, and define the contribution of Raman versus EDFA

for the overall optical amplification of the unit.”); see also Node Reference at 1 (“Automatic

Raman Pump Calculation The Raman gain depends on the characteristics of the span (fiber type

and span loss). To obtain optimum Raman gain, a correct mix of pump powers must be

provisioned. Tuning of the four Raman pumps is crucial before traffic is provisioned. The tuning

procedure is called Automatic Raman Power Calculation (ARPC). This procedure assesses the

Raman gain on a C-band signal using pre-defined Raman pump values. ARPC applies to the

RAMAN-CTP and EDRA cards.”)l see also “Cisco ONS 15454 DWDM Configuration Guide,

Release 9.6.x, Chapter: Chapter 5, Optical Amplifier Cards” (“Release 9.6x Optical Amplifier

Cards”) at 1, available at

https://www.cisco.com/c/en/us/td/docs/optical/15000r9_6/dwdm/configuration/guide/454d96_co

nfiguration/454d96_optamp.html (last visited Apr. 1, 2020) (showing a processor to control the

pump energy to vary the signal variation profile) (annotated):




                                               - 15 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 16 of 65




       36.      Also, on information and belief, Comcast’s deployment of Fujitsu’s 1Finity

platforms in its mesh/DWDM network, such as, without limitations, the Flashwave 7500, also

requires controlling the pump energy provided in the at least one of the pump wavelengths to

vary the signal variation profile over the signal wavelength range in the optical fiber and produce

amplification, attenuation and lossless transmission in the optical fiber (e.g., to provide up to

41db in span loss with Raman amplification). See, e.g., Flashwave 7500 at 1; see also Optical

Transport Systems/Networks at 721:




See also id. at 722 (showing a signal variation profile produced a plurality of pump

wavelengths):




                                                - 16 -
           Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 17 of 65




          37.   Discovery is expected to uncover the full extent of Comcast’s unlawful use of

Optic153’s patented technology in the ’174 Patent beyond the ’174 Accused Instrumentalities

already identified through public information.

          38.   On information and belief, Comcast also directly infringed at least Claim 19 of

the ’174 Patent by testing the ’174 Accused Instrumentalities, including in relation to network

testing and improvement responsive to user/customer feedback, and demonstration at trade

shows, sales facilities, customer sites, and training/tutorial videos.

          39.   Plaintiff has suffered damages as a result of Comcast’s infringement of the ’174

Patent.

          40.   Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case. Plaintiff shall not be estopped for purposes of its infringement

contentions or its claim constructions by the foregoing discussions on how the ’174 Accused

Instrumentalities infringe the ’174 Patent. Plaintiff intends only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiff’s preliminary or final infringement contentions or


                                                 - 17 -
           Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 18 of 65




preliminary or final claim construction positions.

                COUNT II - INFRINGEMENT OF U.S. PATENT NO. 6,236,487

          41.   Plaintiff incorporates and realleges the preceding paragraphs as if fully set forth

herein.

          42.   The ’487 Patent is directed to systems and methods for controlling an optical

transmission system, as described and claimed in the ’487 Patent.

          43.   Comcast directly infringed at least Claims 26-28 of the ’487 Patent, in this

judicial District and elsewhere in the United States, pursuant to 35 U.S.C. § 271(a), literally or

under the doctrine of equivalents, by, among other things, by making, using, selling, offering to

sell, and/or importing in or into the United States, without authority: products, devices, systems,

and/or components of systems that control a concentrated optical amplifier to vary an optical

signal to have at least one desired signal characteristics when the optical signal reaches an optical

processing node (“’487 Accused Instrumentalities”). The ’487 Accused Instrumentalities

include, for example and without limitation, Comcast’s optical communications networks and

systems (e.g., Comcast Xfinity, mesh/DWDM networks, and nationwide fiber-optic networks;

see, e.g., https://business.comcast.com/about-us/our-network) that has deployed Cisco’s ONS

15454 Series platform, NCS 2000 Series network platform, and GS7000 Optical Hub, and

Fujitsu’s 1Finity platforms including Flashwave 7500, and/or other telecommunications

networks and systems that deploy or have deployed such platforms or components.

          44.   By way of example, the representative instrumentality, Comcast’s mesh/DWDM

network, has deployed at least Cisco’s ONS 15454 Multiservice platform in as early as 2008.

See, e.g., DWDM Technology at 1. The ONS 15454 Multiservice platform includes erbium

doped fiber amplifiers (e.g., OPT-AMP-xx-x, OPT-EDFA-xx, SMRX-X, and Enhanced C-Band




                                                - 18 -
          Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 19 of 65




96-Channel EDFA Amplifiers) and Raman amplifiers (e.g., OPT-RAMP-C, OPT-RAMP-CE,

and EDRA-x-xx). See, e.g., “Enhanced C-Band 96-Channel EDFA Amplifiers for the Cisco

ONS 15454 MSTP Data Sheet” (“Enhanced C-Band for 15454 MSTP Data Sheet”) at 1,

available at https://www.cisco.com/c/en/us/products/collateral/optical-networking/ons-15454-

series-multiservice-transport-platforms/data_sheet_c78-658542.html (last visited Apr. 1, 2020);

see also “Cisco ONS 15454 DWDM Line Card Configuration Guide, Release 10.x.x Chapter:

Provisioning Optical Amplifier Cards” (“Provisioning Optical Amplifier Cards”) at 1,

available at

https://www.cisco.com/c/en/us/td/docs/optical/15000r10_0/dwdm/linecard_config/guide/b_ons_l

ine_card_configuration/b_ons_line_card_configuration_chapter_0101.html (last visited Apr. 1,

2020).

         45.   As another example, Comcast’s mesh/DWDM networks has deployed Fujitsu’s

Flashwave 7500 since as early as 2008. See, e.g., Fujitsu Adds Mid-Range ROADM at 1 (“Its

flagship Flashwave 7500 system has been deployed in 220 nodes across five MSOs, including

Comcast Corp. and Cox Communications Inc., largely to handle VOD traffic”). The Flashwave

7500 employs EDFA and Raman amplifiers. See Fujitsu’s Response to State of Utah at 659;

see also Flashwave 7500 Small Systems Data Sheet at 1.

         46.   More specifically, the ’487 Accused Instrumentalities, including the

representative instrumentality, Comcast’s mesh/DWDM networks, perform a method of

controlling an optical transmission system comprising positioning at least one signal varying

device including a concentrated optical amplifier (e.g., EDFA or Raman amplifiers) remote from

an optical processing node to vary an optical signal passing to the optical processing node. See,

e.g., Release 9.6x Optical Amplifier Cards at 1 (listing all suitable concentrated optical




                                              - 19 -
       Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 20 of 65




amplifiers including OPT-EDFA-xx, EDRAx-xx, OPT-AMP-C, OPT-AMP-17C, OPT-RAMP-

C, OPT-RAMP-CE, RAMAN-CTP, and RAMAN-COP):




                                     - 20 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 21 of 65




See also Raman C-Band Datasheet at 1 (“A Raman amplifier uses intrinsic properties of silica

fibers to obtain signal amplification. This means that transmission fibers can be used as a

medium for amplification, and hence that the intrinsic attenuation of data signals transmitted

over the fiber can be combated within the fiber. An amplifier working on the basis of this

principle is commonly known as a distributed Raman amplifier (DRA) or simply Raman

amplifier. The OPT-RAMP-C unit not only embeds efficient next-generation pump lasers to

generate counter-propagating Raman effect in the span fiber but also a low-noise Erbium Doped

Fiber Amplifier (EDFA) to optimize the overall Noise Figure of the Node.”).

       47.     The system includes, for example, one or more optical processing nodes. See,

e.g., Node Reference at Fig. 70:




       48.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500 deployed in Comcast’s mesh/DWDM network, include Raman amplifiers and

EDFAs. The ’487 Accused Instrumentalities, including the representative instrumentality,

Flashwave 7500, perform a method of controlling an optical transmission system comprising



                                               - 21 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 22 of 65




positioning at least one signal varying device including a concentrated optical amplifier (e.g.,

EDFA or Raman amplifiers) remote from an optical processing node to vary an optical signal

passing to the optical processing node. For example, the optical amplifier can be positioned

between VSOs and VHSs:




See Flashwave 7500 ROADM at 1.

       49.     Also, the ’487 Accused Instrumentalities, including the representative

instrumentality, Comcast’s mesh/DWDM networks, control the at least one concentrated optical

amplifier to vary the optical signal to have at least one desired signal characteristic when the

optical signal reaches the optical processing node. See, e.g., Network Reference at 1 (The

Automatic Power Control “APC algorithms manage the optical parameters of the OPT-BST,

OPT-PRE, OPT-AMP-17-C, 32DMX, 40-DMX-C, 40-DMX-CE, 40-SMR1-C, 40-SMR2-C,

OPT-BST-L, OPT-AMP-L, 32DMX-L, OPT-AMP-C, OPT-PRE, OPT-BST-E, OPT-AMP-17C,

OPT-EDFA-17, OPT-EDFA-24, 80-WXC-C, 40-WXC-C, 40-WSS, 32-WSS, 40-MUX, 40-



                                               - 22 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 23 of 65




DMX, RAMAN-CTP, RAMAN-COP, OPT-RAMP-C, OPT-RAMP-CE, EDRA-1, EDRA-2,

SMR-20, SMR-9, 16-WXC, and PSM cards. … The APC changes the Gain setpoint of the

embedded EDFA to reach the value that is equal to Power (DC-TX port) value multiplied by the

number of active channels. The APC can set the Gain setpoint of the embedded EDFA (GEDFA)

in the following ranges: OPT-RAMP-C 10 dB < GEDFA < 18 dB OPT-RAMP-CE 7 dB <

GEDFA < 13 dB.”); see also Release 9.6x Optical Amplifier Cards at 1 (showing a processor

to control the at least one concentrated optical amplifier to vary the optical signal to have at least

one desired signal characteristic) (annotated):




       50.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500 deployed in Comcast’s in mesh/DWDM network, control the at least one

concentrated optical amplifier (e.g., EDFA or Raman amplifiers) to vary the optical signal to

have at least one desired signal characteristic (e.g., power/gain) when the optical signal reaches

the optical processing node (e.g., at either VSO or VHO). See also Fujitsu’s Response to State

of Utah at 659 (showing the use and control of Raman amplifiers in Flashwave 7500); see also

Flashwave 7500 Small Systems at 1 (showing the use and control of EDFA); see also

Flashwave 7500 at 1; see also Optical Transport Systems/Networks at 721:



                                                  - 23 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 24 of 65




See also id. at 722:




       51.     Further, the ’487 Accused Instrumentalities, including the representative

instrumentality, Comcast’s mesh/DWDM network, also detect characteristics of the optical

signal and compare detected characteristics of the optical signal to the at least one desired

characteristic, wherein controlling includes controlling the at least one signal varying device to

vary the optical signal until the detected characteristics correspond to the desired characteristics

(e.g., target power) when the optical signal arrives at the processing nodes. See, e.g., Network

Reference at 1 (“After the GEDFA is set, APC regulates the power on the VOA (DC-TX port)

of the OPT-RAMP-C or OPT-RAMP-CE card to match the target Power (COM-TX port) value,



                                                - 24 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 25 of 65




and accounts for the actual DCU loss.”); see also Provisioning Optical Amplifier Cards

(“OPT-AMP-C Card … Fixed output power mode (mode used during provisioning) … ASE

compensation in Constant Gain and Constant Output Power modes … OPT-EDFA-17 and OPT-

EDFA-24 Cards … Constant gain mode … ASE compensation in Constant Gain and Constant

Output Power modes”); Node Reference at 1 (“The APC dynamically adjusts the tilt reference

(TILT REFERENCE) value to meet the target taking into consideration the Raman tilt (TILT

RAMAN) that the Raman installation wizard calculates and the EDFA tilt (TILT EDFA) that is

calculated by the OPT-RAMP-C or OPT-RAMP-CE card based on its GEDFA value: TILT CTP

setpoint = TILT RAMAN + TILT EDFA + TILT REFERENCE”).

       52.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500 deployed in Comcast’s mesh/DWDM network, detect characteristics of the

optical signal and compare detected characteristics of the optical signal to the at least one desired

characteristic, wherein controlling includes controlling the at least one signal varying device to

vary the optical signal until the detected characteristics correspond to the desired characteristics

when the optical signal arrives at the processing nodes. Fujitsu’s Response to State of Utah at

659; see also Flashwave 7500 Small Systems at 1; see also Flashwave 7500 at 1; see also

Optical Transport Systems/Networks at 721:




See also id. at 722:


                                                - 25 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 26 of 65




       53.     On information and belief, the ’487 Accused Instrumentalities, including the

representative instrumentality, Comcast’s mesh/DWDM networks, also select the at least one

desired signal characteristic from the group consisting of signal-to-noise ratio, signal intensity,

noise intensity, and combinations thereof. See, e.g., “Cisco ONS 15454 DWDM

Troubleshooting Guide, Releases 10.x.x Chapter: General Troubleshooting” (“General

Troubleshooting”) at 1 (“If the optical result indications (power, optical signal-to-noise ratio

[OSNR], chromatic dispersion [CD], and so on) are all green, the repair procedure is

complete.”); see also “Cisco ONS 15454 DWDM Reference Manual, Releases 9.2.1 and 9.2.2”

(“Reference Manual”) at 1, available at

https://www.cisco.com/c/en/us/td/docs/optical/15000r9_2_1/dwdm/reference/guide/454d921_ref

erenceguide/454d921_hwspec.html (last visited Apr. 1, 2020) (showing various desired gain and

noise figures for EDFAs and Raman amplifiers).

       54.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500 deployed in Comcast’s mesh/DWDM network, select the at least one desired

signal characteristic from the group consisting of signal-to-noise ratio, signal intensity, noise


                                                - 26 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 27 of 65




intensity, and combinations thereof to vary the optical signal until the detected characteristics.

See, e.g., Fujitsu’s Response to State of Utah at 659; see also Flashwave 7500 Small Systems

at 1; see also Flashwave 7500 at 1; see also Optical Transport Systems/Networks at 721:




See also id. at 722:




       55.     Discovery is expected to uncover the full extent of Comcast’s unlawful use of

Optic153’s patented technology in the ’487 Patent beyond the ’487 Accused Instrumentalities

already identified through public information.

       56.     On information and belief, Comcast also directly infringed at least Claims 26-28

of the ’487 Patent by testing the ’487 Accused Instrumentalities, including in relation to network



                                                 - 27 -
           Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 28 of 65




testing and improvement responsive to user/customer feedback, and demonstration at trade

shows, sales facilities, customer sites, and training/tutorial videos.

          57.    Plaintiff has suffered damages as a result of Comcast’s infringement of the ’487

Patent.

          58.    Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case. Plaintiff shall not be estopped for purposes of its infringement

contentions or its claim constructions by the foregoing discussions on how the ’487 Accused

Instrumentalities infringe the ’487 Patent. Plaintiff intends only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiff’s preliminary or final infringement contentions or

preliminary or final claim construction positions.

                COUNT III - INFRINGEMENT OF U.S. PATENT NO. 6,344,922

          59.    Plaintiff incorporates and realleges the preceding paragraphs as if fully set forth

herein.

          60.    The ’922 Patent is directed to systems and methods for controlling signal

variation in an optical fiber, as described and claimed in the ’922 Patent.

          61.    Comcast directly infringed at least Claim 32 of the ’922 Patent, in this judicial

District and elsewhere in the United States, pursuant to 35 U.S.C. § 271(a), literally or under the

doctrine of equivalents, by, among other things, by making, using, selling, offering to sell, and/or

importing in or into the United States, without authority: products, devices, systems, and/or

components of systems that provide two pump sources with at least one being controlled to vary

a signal variation profile and Raman gain (“’922 Accused Instrumentalities”). The ’922 Accused

Instrumentalities include, for example and without limitation, Comcast’s optical communications




                                                 - 28 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 29 of 65




networks (e.g., Comcast Xfinity, mesh/DWDM networks, and nationwide fiber-optic networks;

see, e.g., https://business.comcast.com/about-us/our-network) that employ Raman C-Band

optical amplifiers (e.g., OPT-RAMP-C, OPT-RAMP-CE, and EDRA-x-xx), counter-propagating

(e.g., 15454-M-RAMAN-CTP/RAMAN-CTP card) and co-propagating (e.g., 15454-M-

RAMAN-COP/RAMAN-COP card) Raman units, and Raman platforms and systems (e.g.,

Cisco’s ONS15454 multiservice platforms, and/or telecommunications networks and systems

(e.g., Comcast’s mesh/DWDM networks) )that deploy or have deployed such platforms or

components.

       62.     By way of example, the representative instrumentality, Comcast’s mesh/DWDM

networks, has deployed at least Cisco’s ONS 15454 multiservice platforms in as early as 2008.

The ONS 15454 multiservice transport platform includes Raman amplifiers such as, without

limitations, OPT-RAMP-C, OPT-RAMP-CE, RAMAN-CTP, RAMAN-COP, and EDRA-x-xx.

       63.     More specifically, the ’922 Accused Instrumentalities, including the

representative instrumentality, Comcast’s mesh/DWDM networks, provide a computerized

method of controlling signal variation in an optical fiber comprising providing an optical fiber

suitable for transmitting optical signals (e.g., optical fiber(s) connected between optical nodes,

optical terminal units, and optical network units) in at least one signal wavelength range (e.g.,

1529.0 nm to 1562.5 nm) and facilitating Raman gain in the at least one signal wavelength range.

See, e.g., Network Reference at Fig. 30 (annotated):




                                               - 29 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 30 of 65




See also Flashwave 7500 ROADM at 11:




       64.     Also, the ’922 Accused Instrumentalities, including the representative

instrumentality, Comcast’s mesh/DWDM networks, couple a first pump source (e.g., any one or

combination of P1/PD11, P2/PD12, P3/PD13, and P4/PD14) to the fiber to provide pump energy

in a first set of Raman wavelengths including a plurality of pump wavelengths (e.g., any one or

combination of λP1, λP2, λP3, and λP4) having sufficient pump energy to produce Raman gain

in the optical signal according to a signal variation profile in the signal wavelength range and a



                                               - 30 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 31 of 65




second pump source (e.g., any one or combination of P1/PD11, P2/PD12, P3/PD13, and

P4/PD14) configured to provide pump energy in at least a second set of Raman wavelengths

(e.g., any one or combination of λP1, λP2, λP3, and λP4) to provide Raman gain in the first set of

Raman wavelengths in said optical fiber. See, e.g., Node Reference at 1 (“The Raman pump is

equipped with two different Raman pumps transmitting powers (P1 and P2) at two different

wavelengths Lambda1 and Lambda2. During installation, the two pumps alternatively turn ON

and OFF at two different power values. Lambda1 and Lambda2 signals are used as probes at the

end of spans to measure Raman gain efficiency of the two Raman pumps separately.”); see also

id. at Table 12:




       65.     Further, the ’922 Accused Instrumentalities, including the representative

instrumentality, Comcast’s mesh/DWDM networks, monitor characteristics of the optical signals

in a signal wavelength range passing through the optical fiber and controls the pump energy

supplied by the at least one of the first and second pump sources in at least one of the pump

wavelengths to vary the signal variation profile (e.g., from 8.5dB to 13.5dB) and Raman gain to

provide Raman amplification, attenuation, and lossless transmission over the signal wavelength

range in the optical fiber. See, e.g., Network Reference at 1 (“Amplifiers monitor the changes

to the input power and change the output power proportionately according to the calculated gain



                                              - 31 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 32 of 65




setpoint … After the GEDFA is set, APC regulates the power on the VOA (DC-TX port) of the

OPT-RAMP-C or OPT-RAMP-CE card to match the target Power (COM-TX port) value, and

accounts for the actual DCU loss. … The APC adjusts the VOA attenuation of the OPT-RAMP-

C or OPT-RAMP-CE card if the Total Power (LINE-TX port) does not match the expected value

that is equal to the maximum power multiplied by the number of active channels. The VOA

attenuation value on the OPT-RAMP-C or OPT-RAMP-CE cards is set to 15 dB. This value

ensures that the system turns up in any circumstance.”); see also Raman C-Band Datasheet at 1

(“The OPT-RAMP-C also provides an embedded fast Gain Control for transient suppression to

respond quickly to network changes without impairments and degradation of existing

wavelengths. In addition to this, the unit features an embedded Gain Flattening Filter (GFF) for

the compensation of the ripple generated by the cascaded Raman and EDFA stages. The

amplifier integrates a software-controllable variable optical attenuator (VOA) to provide gain tilt

control capabilities and to optimize and control the per-channel power at the input of the mid-

access loss for dispersion compensation units (DCUs). … A dedicated software application has

been incorporated in Cisco Transport Controller to allow a fully automatic and simple

configuration and tuning of the optical Raman amplifiers along a DWDM link. This software

application, called Raman Tuning Wizard, can take advantage of tunable Transponder or

Muxponder units to evaluate the physical characteristics of the span’s fiber, determine the

optimal mix of Raman pump wavelengths, and define the contribution of Raman versus EDFA

for the overall optical amplification of the unit.”); see also Node Reference at 1 (“Automatic

Raman Pump Calculation The Raman gain depends on the characteristics of the span (fiber type

and span loss). To obtain optimum Raman gain, a correct mix of pump powers must be

provisioned. Tuning of the four Raman pumps is crucial before traffic is provisioned. The tuning




                                               - 32 -
           Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 33 of 65




procedure is called Automatic Raman Power Calculation (ARPC). This procedure assesses the

Raman gain on a C-band signal using pre-defined Raman pump values. ARPC applies to the

RAMAN-CTP and EDRA cards.”); see also Release 9.6x Optical Amplifier Cards at Fig. 5-20

(showing a processor to monitor characteristics of the optical signals in a signal wavelength

range passing through the optical fiber and control the pump energy) (annotated):




          66.   Discovery is expected to uncover the full extent of Comcast’s unlawful use of

Optic153’s patented technology in the ’922 Patent beyond the ’922 Accused Instrumentalities

already identified through public information.

          67.   On information and belief, Comcast also directly infringed at least Claim 32 of

the ’922 Patent by testing the ’922 Accused Instrumentalities, including in relation to network

testing and improvement responsive to user/customer feedback, and demonstration at trade

shows, sales facilities, customer sites, and training/tutorial videos.

          68.   Plaintiff has suffered damages as a result of Comcast’s infringement of the ’922

Patent.

          69.   Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case. Plaintiff shall not be estopped for purposes of its infringement




                                                 - 33 -
           Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 34 of 65




contentions or its claim constructions by the foregoing discussions on how the ’922 Accused

Instrumentalities infringe the ’922 Patent. Plaintiff intends only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiff’s preliminary or final infringement contentions or

preliminary or final claim construction positions.

                COUNT IV - INFRINGEMENT OF U.S. PATENT NO. 6,356,383

          70.   Plaintiff incorporates and realleges the preceding paragraphs as if fully set forth

herein.

          71.   The ’383 Patent is directed to systems and methods for amplifying optical signals,

as described and claimed in the ’383 Patent.

          72.   Comcast directly infringed at least Claims 1-2 of the ’383 Patent, in this judicial

District and elsewhere in the United States, pursuant to 35 U.S.C. § 271(a), literally or under the

doctrine of equivalents, by, among other things, by making, using, selling, offering to sell, and/or

importing in or into the United States, without authority: products, devices, systems, and/or

components of systems that counter-propagate and co-propagate optical energy to produce a

desired Raman amplification (“’383 Accused Instrumentalities”). The ’383 Accused

Instrumentalities include, for example and without limitation, Comcast’s optical communications

networks (e.g., Comcast Xfinity, mesh/DWDM networks, and nationwide fiber-optic networks;

see, e.g., https://business.comcast.com/about-us/our-network) that employ counter-propagating

(e.g., 15454-M-RAMAN-CTP/RAMAN-CTP card) and co-propagating (e.g., 15454-M-

RAMAN-COP/RAMAN-COP card) Raman units, Raman platforms and systems (e.g., Cisco’s

ONS15454 multiservice platforms, and/or other telecommunications networks and systems that

deploy or have deployed such platforms or components.




                                                - 34 -
        Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 35 of 65




       73.    By way of example, the representative instrumentality, Comcast’s mesh/DWDM

networks, has deployed at least Cisco’s ONS 15454 multiservice platforms in as early as 2008.

The ONS 15454 multiservice platform includes counter- and co-propagating Raman amplifiers

such as RAMAN-CTP, RAMAN-COP, 15454-M-RAMAN-CTP card, and 15454-M-RAMAN-

COP card to amplify optical signals and to provide signal co-propagation and counter-

propagation. An image of the RAMAN-CTP and RAMAN-COP is shown below:




See Optical Amplifier Cards at 1. An image of the 15454-M-RAMAN-CTP card and 15454-

M-RAMAN-COP is also shown below:




                                             - 35 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 36 of 65




See, e.g., “High Power Counter-Propagating and Co-Propagating Raman units for the Cisco ONS

15454 Multiservice Transport Platform (MSTP)” (“15454 MSTP Datasheet”) at 1, available at

https://www.cisco.com/c/en/us/products/collateral/optical-networking/ons-15454-series-

multiservice-provisioning-platforms/data_sheet_c78-658538.html (last visited Apr. 1, 2020).

       74.     More specifically, the ’383 Accused Instrumentalities, including the

representative instrumentality, Comcast’s mesh/DWDM networks, perform a method of

amplifying optical signals comprising transmitting optical signals in a transmission media (e.g.,

optical fiber(s) connected between optical nodes, optical terminal units, and optical network

units) configured to transmit and provide Raman amplification of the optical signals. See, e.g.,

Network Reference at Fig. 30 (annotated):




                                              - 36 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 37 of 65




See also 15454 MSTP Datasheet at 1 (“The high power counter-propagating unit injects

counter-propagating optical power to generate a Raman effect in the span fiber and thus

amplifies the signals propagating in the same fiber. Similarly, the co-propagating Raman unit

injects co-propagating optical power that also amplifies the signal through a Raman effect in

fiber. The signal thus receives amplification from the optical power injected by both these units

present on opposite ends of the span”); see also id. at Fig. 5 (annotated):




       75.     Also, the ’383 Accused Instrumentalities, including the representative

instrumentality, Comcast’s mesh/DWDM networks, counter-propagate optical energy in the

transmission media in a first pump wavelength range (e.g., 1428 nm to 1457 nm or ζP1 and ζP2



                                               - 37 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 38 of 65




via Pumps 1-4) to produce Raman amplification of the optical signals, wherein the Raman

amplification has a corresponding noise figure profile over an optical signal wavelength range

(e.g., 1500 to 1567 nm); and, co-propagate optical energy with the optical signals in a second

pump wavelength range (e.g., 1428 nm to 1457 nm or λP1 and λP2 via Pumps 1-4) to vary the

noise figure profile of the Raman amplification produced by said counter-propagating optical

energy over at least a portion of the optical signal wavelength range. wherein said co-

propagating includes co-propagating optical energy in the second pump wavelength range that

overlaps with shorter wavelengths in the first wavelength range (e.g., 1428 nm). See also

Provisioning Optical Amplifier Cards at 1 (annotated):




See also 15454 MSTP Datasheet at Figs. 2-3:




                                              - 38 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 39 of 65




See also id. at Table 5:




                                     - 39 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 40 of 65




See also “Practical Aspects of Raman Amplifier” (“Practical Aspects of Raman Amplifier”) at

1, available at https://www.cisco.com/c/en/us/support/docs/optical-networking/ons-15454-m6-

multiservice-transport-platform-mstp/212834-practical-aspects-of-raman-amplifier.html (last

visited Apr. 1, 2020) (“Noise Sources Noise created in a DRA span consists: Amplified

Spontaneous Emissions (ASE) Double Rayleigh Scattering (DRS) Pump Laser Noise ASE noise

is due to photon generation by spontaneous Raman scattering. DRS noise occurs when twice

reflected signal power due to Rayleigh scattering is amplified and interferes with the original

signal as crosstalk noise. … Counter pump DRA configuration results in better OSNR

performance for signal gains of 15 dB and greater. … For fibers with low DRS noise, the Raman

noise figure due to ASE is much better than the EDFA noise figure. Typically, the Raman noise

figure is –2 to 0 dB, which is about 6 dB better than the EDFA noise figure.”).

       76.     Further, the ’383 Accused Instrumentalities, including the representative

instrumentality, Comcast’s mesh/DWDM networks, transmit optical signals in a signal

wavelength range from 1530-1570 nm; counter-propagate optical energy in the first pump

wavelength range from 1410 to 1480 nm (e.g., from 1428 nm to 1457 nm); and co-propagate



                                               - 40 -
           Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 41 of 65




optical energy in the second pump wavelength range from 1410 to 1430 nm (e.g., from 1428 nm

to 1457 nm). See, e.g., 15454 MSTP Datasheet at Table 5:




          77.   Discovery is expected to uncover the full extent of Comcast’s unlawful use of

Optic153’s patented technology in the ’383 Patent beyond the ’383 Accused Instrumentalities

already identified through public information.

          78.   On information and belief, Comcast also directly infringed at least Claims 1-2 of

the ’383 Patent by testing the ’383 Accused Instrumentalities, including in relation to network

testing and improvement responsive to user/customer feedback, and demonstration at trade

shows, sales facilities, customer sites, and training/tutorial videos.

          79.   Plaintiff has suffered damages as a result of Comcast’s infringement of the ’383

Patent.

          80.   Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case. Plaintiff shall not be estopped for purposes of its infringement

contentions or its claim constructions by the foregoing discussions on how the ’383 Accused

Instrumentalities infringe the ’383 Patent. Plaintiff intends only that the foregoing discussions



                                                 - 41 -
           Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 42 of 65




satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiff’s preliminary or final infringement contentions or

preliminary or final claim construction positions.

                COUNT V - INFRINGEMENT OF U.S. PATENT NO. 6,587,261

          81.   Plaintiff incorporates and realleges the preceding paragraphs as if fully set forth

herein.

          82.   The ’261 Patent is directed to systems and methods for amplifying optical signals,

as described and claimed in the ’261 Patent.

          83.   Comcast directly infringed at least Claims 1 and 10 of the ’261 Patent, in this

judicial District and elsewhere in the United States, pursuant to 35 U.S.C. § 271(a), literally or

under the doctrine of equivalents, by, among other things, by making, using, selling, offering to

sell, and/or importing in or into the United States, without authority: products, devices, systems,

and/or components of systems that supply optical energy in a plurality of pump wavelengths

based on a characterized amplifier performance to control amplification signal wavelengths in an

optical signal (“’261 Accused Instrumentalities”). The ’261 Accused Instrumentalities include,

for example and without limitation, Comcast’s optical communications networks and systems

(e.g., Comcast Xfinity, mesh/DWDM networks, and nationwide fiber-optic networks; see, e.g.,

https://business.comcast.com/about-us/our-network) that employ Cisco’s ONS 15454 Series

platform, NCS 2000 Series network platform, and GS7000 Optical Hub, and Fujitsu’s 1Finity

platforms including Flashwave 7500, and/or other telecommunications networks and systems

that deploy or have deployed such platforms or components.

          84.   By way of example, the representative instrumentality, Comcast’s mesh/DWDM

networks, has deployed at least Cisco’s ONS 15454 Multiservice platform in as early as 2008.




                                                - 42 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 43 of 65




See, e.g., DWDM Technology at 1. The ONS 15454 Multiservice platform includes erbium

doped fiber amplifiers (e.g., OPT-AMP-xx-x, OPT-EDFA-xx, SMRX-X, and Enhanced C-Band

96-Channel EDFA Amplifiers) and Raman amplifiers (e.g., OPT-RAMP-C, OPT-RAMP-CE,

and EDRA-x-xx). See, e.g., Enhanced C-Band for 15454 MSTP Data Sheet at 1; see also

Provisioning Optical Amplifier Cards at 1.

       85.     As another example, Comcast’s mesh/DWDM networks has deployed Fujitsu’s

Flashwave 7500 since as early as 2008. See, e.g., Fujitsu Adds Mid-Range ROADM at 1 (“Its

flagship Flashwave 7500 system has been deployed in 220 nodes across five MSOs, including

Comcast Corp. and Cox Communications Inc., largely to handle VOD traffic”). The Flashwave

7500 employs EDFA and Raman amplifiers. See Fujitsu’s Response to State of Utah at 659;

see also Flashwave 7500 Small Systems Data Sheet at 1.

       86.     More specifically, the ’261 Accused Instrumentalities, including the

representative instrumentality, Comcast’s mesh/DWDM networks, perform a method of

amplifying optical signals comprising providing an optical amplifier (e.g., EDFA or Raman

amplifiers) in an optical transmission fiber including an amplifying fiber configured to receive

power as optical energy in a plurality of pump wavelengths. See, e.g., Release 9.6x Optical

Amplifier Cards at 1 (listing all suitable concentrated optical amplifiers including OPT-EDFA-

xx, EDRAx-xx, OPT-AMP-C, OPT-AMP-17C, OPT-RAMP-C, OPT-RAMP-CE, RAMAN-

CTP, and RAMAN-COP):




                                              - 43 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 44 of 65




See also Raman C-Band Datasheet at 1 (“A Raman amplifier uses intrinsic properties of silica

fibers to obtain signal amplification. This means that transmission fibers can be used as a

medium for amplification, and hence that the intrinsic attenuation of data signals transmitted


                                               - 44 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 45 of 65




over the fiber can be combated within the fiber. An amplifier working on the basis of this

principle is commonly known as a distributed Raman amplifier (DRA) or simply Raman

amplifier. The OPT-RAMP-C unit not only embeds efficient next-generation pump lasers to

generate counter-propagating Raman effect in the span fiber but also a low-noise Erbium Doped

Fiber Amplifier (EDFA) to optimize the overall Noise Figure of the Node.”).

       87.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500 deployed in Comcast’s mesh/DWDM network, provide an optical amplifier

(e.g., EDFA or Raman amplifiers) in an optical transmission fiber including an amplifying fiber

(e.g., the amplifying fiber connected to either the EDFA or Raman amplifiers) configured to

receive power as optical energy in a plurality of pump wavelengths.

       88.     Also, the ’261 Accused Instrumentalities, including the representative

instrumentality, Comcast’s mesh/DWDM networks, characterize the amplifier performance for

optical signals passing through the transmission fiber and amplifying fiber as a function of the

optical energy provided in the plurality of pump wavelengths. See, e.g., Network Reference at

1 (“Amplifiers monitor the changes to the input power and change the output power

proportionately according to the calculated gain setpoint.”); see also id. Provisioning Optical

Amplifier Cards at Table 11 (monitoring input and output power of EDFA):




                                              - 45 -
        Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 46 of 65




See also id. at Table 6 (monitoring input and output power of EDRA):




                                            - 46 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 47 of 65




See also Optical Amplifier Cards at Fig. 5-20 (showing a processor to characterize the

amplifier performance for optical signals passing through the transmission fiber and amplifying

fiber) (annotated):




       89.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500 deployed in Comcast’s mesh/DWDM network, characterize the amplifier

performance for optical signals passing through the transmission fiber and amplifying fiber as a

function of the optical energy provided in the plurality of pump wavelengths. See also Fujitsu’s

Response to State of Utah at 659 (showing the use and control of Raman amplifiers in

Flashwave 7500); see also Flashwave 7500 Small Systems at 1 (showing the use and control of

EDFA); see also Flashwave 7500 at 1; see also Optical Transport Systems/Networks at 721

(showing both transmission and amplifying fibers):




                                              - 47 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 48 of 65




See also id. at 722:




       90.     Further, the ’261 Accused Instrumentalities, including the representative

instrumentality, Comcast’s mesh/DWDM networks, supply optical energy in the plurality of

pump wavelengths in an amount based on the characterized amplifier performance (e.g., to reach

target power) to control the amplification of a plurality of signal wavelengths included in the

optical signal. See, e.g., Network Reference at 1 (“After the GEDFA is set, APC regulates the

power on the VOA (DC-TX port) of the OPT-RAMP-C or OPT-RAMP-CE card to match the

target Power (COM-TX port) value, and accounts for the actual DCU loss.”); see also

Provisioning Optical Amplifier Cards at 1 (“OPT-AMP-C Card … Fixed output power mode

(mode used during provisioning) … ASE compensation in Constant Gain and Constant Output

Power modes … OPT-EDFA-17 and OPT-EDFA-24 Cards … Constant gain mode … ASE

compensation in Constant Gain and Constant Output Power modes”); Node Reference at 1

(“The APC dynamically adjusts the tilt reference (TILT REFERENCE) value to meet the target

taking into consideration the Raman tilt (TILT RAMAN) that the Raman installation wizard

calculates and the EDFA tilt (TILT EDFA) that is calculated by the OPT-RAMP-C or OPT-


                                               - 48 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 49 of 65




RAMP-CE card based on its GEDFA value: TILT CTP setpoint = TILT RAMAN + TILT EDFA

+ TILT REFERENCE”).

       91.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500 deployed in Comcast’s in mesh/DWDM network, supply optical energy in the

plurality of pump wavelengths in an amount based on the characterized amplifier performance to

control the amplification of a plurality of signal wavelengths included in the optical signal. See

Fujitsu’s Response to State of Utah at 659 (showing the use and control of Raman amplifiers in

Flashwave 7500); see also Flashwave 7500 Small Systems at 1 (showing the use and control of

EDFA); see also Flashwave 7500 at 1; see also Optical Transport Systems/Networks at 721:




See also id. at 722:




                                               - 49 -
        Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 50 of 65




       92.    Further, the ’261 Accused Instrumentalities, including the representative

instrumentality, Comcast’s mesh/DWDM networks, perform a method of calibrating optical

amplifier performance comprising installing an optical amplifier (e.g., EDFA or Raman

amplifiers) in an optical transmission fiber. See, e.g., Release 9.6x Optical Amplifier Cards at

1 (listing optical amplifiers including OPT-EDFA-xx, EDRAx-xx, OPT-AMP-C, OPT-AMP-

17C, OPT-RAMP-C, OPT-RAMP-CE, RAMAN-CTP, and RAMAN-COP):




                                             - 50 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 51 of 65




       93.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500 deployed in Comcast’s mesh/DWDM network, perform a method of calibrating

optical amplifier performance comprising installing an optical amplifier (e.g., EDFA or Raman

amplifiers) in an optical transmission fiber. See Fujitsu’s Response to State of Utah at 659; see

also Flashwave 7500 Small Systems at 1; see also Flashwave 7500 at 1; see also Optical

Transport Systems/Networks at 721:




See also id. at 722:




                                             - 51 -
           Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 52 of 65




       94.     Further, the ’261 Accused Instrumentalities, including the representative

instrumentality, Comcast’s mesh/DWDM networks, transmit test power through the transmission

fiber and the optical amplifier and varying the power supplied to the optical amplifier. See, e.g.,

“Cisco ONS 15454 DWDM Network Configuration Guide, Release 10.x.x, Chapter: Turning Up

a Network,” at Steps 8 and 9 of “DLP-G468 Configure the Raman Pump Using the Installation

Wizard” (“Turning Up a Network”), available at

https://www.cisco.com/c/en/us/td/docs/optical/15000r10_0/dwdm/network_config/guide/b_ons_

network_configuration/b_ons_network_configuration_chapter_010001.html (last visited Apr. 1,

2020) (turning on amplifiers and calibrating Raman amplification using a software installation

wizard):




                                               - 52 -
Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 53 of 65




                            - 53 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 54 of 65




       95.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500 deployed in Comcast’s mesh/DWDM networks, transmit test power through the

transmission fiber and the optical amplifier and vary the power supplied to the optical amplifier

(e.g., as part of the system calibration and configuration). See Fujitsu’s Response to State of

Utah at 659; see also Flashwave 7500 Small Systems at 1; see also Flashwave 7500 at 1.

       96.     The ’261 Accused Instrumentalities, including the representative instrumentality,

Comcast’s mesh/DWDM networks, measure the test power transmitted through the optical

amplifier as a function of the power supplied to the optical amplifier; and, calculate amplifier

performance parameters based on the measured test powers to characterize the amplification of a

plurality of signal wavelengths as a function of the power supplied to the amplifier. See, e.g.,

Turning Up a Network at 1 (at Steps 12 and 13) of “DLP-G468 Configure the Raman Pump

Using the Installation Wizard” (measuring test power and calculating Raman gain):




                                               - 54 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 55 of 65




See also id. at Step 13 (“The wizard compares the calculated Raman gain value with the

expected results. Your action depends on the Raman gain values: Expected gain (Gt) – 0.5 dB <=

(gain) <= (expected gain) + 0.5 dB—If the Raman gain is within this range, it means that the

setup procedure was successful. Go to Step 14. (Expected gain) - 3.0 dB <= (gain) <= (expected

gain) – 0.5 dB—If the Raman gain is within this range, it means that the values are slightly

outside the range. The wizard recommends that you verify the span length and cabling, and

repeat the installation wizard procedure.”).

       97.     As another example, on information and belief, the 1Finity platforms, such as the

Flashwave 7500 deployed in Comcast’s mesh/DWDM networks, measure the test power

transmitted through the optical amplifier as a function of the power supplied to the optical

amplifier; and, calculate amplifier performance parameters based on the measured test powers to

characterize the amplification of a plurality of signal wavelengths as a function of the power

supplied to the amplifier (e.g., as part of the system calibration and configuration). See Fujitsu’s

Response to State of Utah at 659; see also Flashwave 7500 Small Systems at 1; see also

Flashwave 7500 at 1.

       98.     Discovery is expected to uncover the full extent of Comcast’s unlawful use of

Optic153’s patented technology in the ’261 Patent beyond the ’261 Accused Instrumentalities

already identified through public information.

       99.     On information and belief, Comcast also directly infringed at least Claims 1 and

10 of the ’261 Patent by testing the ’261 Accused Instrumentalities, including in relation to

network testing and improvement responsive to user/customer feedback, and demonstration at

trade shows, sales facilities, customer sites, and training/tutorial videos.




                                                 - 55 -
           Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 56 of 65




          100.   Plaintiff has suffered damages as a result of Comcast’s infringement of the ’261

Patent.

          101.   Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case. Plaintiff shall not be estopped for purposes of its infringement

contentions or its claim constructions by the foregoing discussions on how the ’261 Accused

Instrumentalities infringe the ’261 Patent. Plaintiff intends only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiff’s preliminary or final infringement contentions or

preliminary or final claim construction positions.

                 COUNT VI - INFRINGEMENT OF U.S. PATENT NO. 6,771,413

          102.   Plaintiff incorporates and realleges the preceding paragraphs as if fully set forth

herein.

          103.   The ’413 Patent is directed to systems and methods for transmitting optical

signals, as described and claimed in the ’413 Patent.

          104.   Comcast directly infringed at least Claims 1 and 10 of the ’413 Patent, in this

judicial District and elsewhere in the United States, pursuant to 35 U.S.C. § 271(a), literally or

under the doctrine of equivalents, by, among other things, by making, using, selling, offering to

sell, and/or importing in or into the United States, without authority: products, devices, systems,

and/or components of systems that counter pump and co-pump optical energy to produce Raman

amplification in an optical fiber (“’413 Accused Instrumentalities”). The ’413 Accused

Instrumentalities include, for example and without limitation, Comcast’s optical communications

networks (e.g., Comcast Xfinity, mesh/DWDM networks, and nationwide fiber-optic networks;

see, e.g., https://business.comcast.com/about-us/our-network) that employ counter-propagating




                                                 - 56 -
        Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 57 of 65




(e.g., 15454-M-RAMAN-CTP/RAMAN-CTP card) and co-propagating (e.g., 15454-M-

RAMAN-COP/RAMAN-COP card) Raman units, Raman platforms and systems (e.g., Cisco’s

ONS15454 multiservice platforms, and/or other telecommunications networks and systems that

deploy or have deployed such platforms or components.

       105.   By way of example, the representative instrumentality, Comcast’s mesh/DWDM

networks, has deployed at least Cisco’s ONS 15454 multiservice platforms in as early as 2008.

The ONS 15454 multiservice platform includes counter- and co-propagating Raman amplifiers

such as RAMAN-CTP, RAMAN-COP, 15454-M-RAMAN-CTP card, and 15454-M-RAMAN-

COP card to amplify optical signals and to provide signal co-propagation and counter-

propagation. An image of the RAMAN-CTP and RAMAN-COP is shown below:




See Optical Amplifier Cards at 1. An image of the 15454-M-RAMAN-CTP card and 15454-

M-RAMAN-COP is also shown below:




                                             - 57 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 58 of 65




See 15454 MSTP Datasheet at 1.

       106.    More specifically, the ’413 Accused Instrumentalities, including the

representative instrumentality, Comcast’s mesh/DWDM networks, perform a method of

transmitting optical signals comprising transmitting optical signals, in an optical signal

wavelength range (e.g., 1500 to 1567 nm), via a transmission media (e.g., an optical fiber) and

amplifying the optical signals a plurality of times at a plurality of separate locations (e.g., where

the counter-propagating and co-propagating amplifiers are located along the transmission) to

produce a composite optical signal gain profile, wherein amplifying includes counter pumping

optical energy in the transmission media in a first pump wavelength range (e.g., 1428 nm to 1457

nm or ζP1 and ζP2 via Pumps 1-4) and co-pumping optical energy in the transmission media in a



                                                - 58 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 59 of 65




second pump wavelength range (e.g., 1428 nm to 1457 nm or λP1 and λP2 via Pumps 1-4) to

produce Raman amplification of the optical signals. See 15454 MSTP Datasheet at 1 (“The

high power counter-propagating unit injects counter-propagating optical power to generate a

Raman effect in the span fiber and thus amplifies the signals propagating in the same fiber.

Similarly, the co-propagating Raman unit injects co-propagating optical power that also

amplifies the signal through a Raman effect in fiber. The signal thus receives amplification from

the optical power injected by both these units present on opposite ends of the span”); see also id.

at Fig. 5 (annotated):




See also id. at Figs. 2 and 3:




                                               - 59 -
        Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 60 of 65




See also Network Reference at Fig. 30 (annotated):




                                           - 60 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 61 of 65




       107.    Also, the ’413 Accused Instrumentalities, including the representative

instrumentality, Comcast’s mesh/DWDM networks, counter pump to produce a counter pumping

noise figure profile (e.g., as created by ζP1 and ζP2 via Pumps 1-4) over the optical signal

wavelength range corresponding to the Raman amplification and co-pump to vary the counter

pumping noise figure profile over at least a portion of the optical signal wavelength range (e.g.,

as created by λP1 and λP2 via Pumps 1-4). See also Practical Aspects of Raman Amplifier at

1 (“Noise Sources Noise created in a DRA span consists: Amplified Spontaneous Emissions

(ASE) Double Rayleigh Scattering (DRS) Pump Laser Noise ASE noise is due to photon

generation by spontaneous Raman scattering. DRS noise occurs when twice reflected signal

power due to Rayleigh scattering is amplified and interferes with the original signal as crosstalk

noise. … Counter pump DRA configuration results in better OSNR performance for signal gains

of 15 dB and greater. … For fibers with low DRS noise, the Raman noise figure due to ASE is

much better than the EDFA noise figure. Typically, the Raman noise figure is –2 to 0 dB, which

is about 6 dB better than the EDFA noise figure.”); see also Provisioning Optical Amplifier

Cards at 1 (annotated):




                                               - 61 -
         Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 62 of 65




       108.    Also, the ’413 Accused Instrumentalities, including the representative

instrumentality, Comcast’s mesh/DWDM networks, filter the composite optical signal gain

profile produced by amplifying the optical signal a plurality of times (e.g., through a series of

amplifiers) to produce a desired gain profile for the optical signals. See also 15454 MSTP

Datasheet at 1 (“To equalize the Raman gain ripple, the high-power Raman amplifiers must be

equipped in nodes with equalization ability: either a dynamic gain-equalizer (DGE) node or a

reconfigurable optical add/drop multiplexing (ROADM) node. Multiple options are possible and

are detailed in Figures 4 through 6.”).

       109.    On information and belief, the ’413 Accused Instrumentalities, including the

representative instrumentality, Comcast’s mesh/DWDM networks, produce a desired gain profile




                                               - 62 -
           Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 63 of 65




that is a flat gain profile (e.g., a constant gain). See, e.g., Practical Aspects of Raman

Amplifier at 1:




See also Provisioning Optical Amplifier Cards at 1 (“The features of the OPT-RAMP-C and

OPT-RAMP-CE card include: … Gain Flattening Filter (GFF) for Raman plus EDFA ripple

compensation”).

          110.   Discovery is expected to uncover the full extent of Comcast’s unlawful use of

Optic153’s patented technology in the ’413 Patent beyond the ’413 Accused Instrumentalities

already identified through public information.

          111.   On information and belief, Comcast also directly infringed at least Claims 1 and

10 of the ’413 Patent by using the ’413 Accused Instrumentalities, including in relation to

product testing and improvement responsive to user/customer feedback, and demonstration at

trade shows, sales facilities, customer sites, and training/tutorial videos.

          112.   Plaintiff has suffered damages as a result of Comcast’s infringement of the ’413

Patent.

          113.   Plaintiff reserves the right to modify its infringement theories as discovery

progresses in this case. Plaintiff shall not be estopped for purposes of its infringement

contentions or its claim constructions by the foregoing discussions on how the ’413 Accused

Instrumentalities infringe the ’413 Patent. Plaintiff intends only that the foregoing discussions

satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure, and that

they should not be construed as Plaintiff’s preliminary or final infringement contentions or



                                                 - 63 -
           Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 64 of 65




preliminary or final claim construction positions.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment for itself and against Defendant Comcast as

follows:

        A.      A judgment that Defendant has infringed one or more claims of each of the

Asserted Patents;

        B.      A judgment awarding Plaintiff all damages adequate to compensate for

Defendant’s infringement, and in no event less than a reasonable royalty for Defendant’s acts of

infringement, including all pre-judgment and post-judgment interest at the maximum rate

allowed by law;

        C.      A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding Plaintiff its reasonable attorneys’ fees; and

        D.      A judgment awarding Plaintiff such other relief as the Court may deem just and

equitable.

                                 DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury of this action.




                                              - 64 -
        Case 6:20-cv-00483-ADA Document 1 Filed 06/02/20 Page 65 of 65




Dated: June 2, 2020                DEVLIN LAW FIRM LLC

                                   /s/ Alex Chan
                                   Timothy Devlin (pro hac vice application pending)
                                   tdevlin@devlinlawfirm.com
                                   Alex Chan (Bar No. 24108051)
                                   achan@devlinlawfirm.com
                                   1526 Gilpin Ave.
                                   Wilmington, Delaware 19806
                                   Telephone: (302) 449-9010
                                   Facsimile: (302) 353-4251

                                   Attorneys for Plaintiff,
                                   Optic153 LLC.




                                    - 65 -
